UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K \X\ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2012, OR \\ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to Commission file number 001-00434 A. Full title of the plan and the address of the plan, if different from that of the issuer named below:Employee Stock Purchase Plan (Japan), 17, Koyo-cho Naka 1-chome, Higashinada-ku Kobe, Hyogo 658-0032, Japan. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. REQUIRED INFORMATION Item 1. Audited statements of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). Item 2. Audited statements of income and changes in plan equity for each of the latest three fiscal years of the plan (or such lesser period as the plan has been in existence). EMPLOYEE STOCK PURCHASE PLAN (JAPAN) Statements of Net Assets Available for Plan Benefits as of June 30, 2012 and 2011, Statements of Changes in Net Assets Available for Plan Benefits forthe Periods Ended June 30, 2012, 2011 and 2010; and Report of Independent Registered Public Accounting Firm EMPLOYEE STOCK PURCHASE PLAN (JAPAN) TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Plan Benefits as of June 30, 2012 and 2011 2 Statements of Changes in Net Assets Available for Plan Benefits for the Period Ended June 30, 2012, 2011 and 2010 3 Notes to Financial Statements as of June 30, 2012 and 2011 and for the Period Ended June 30, 2012, 2011 and 2010 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of the Employee Stock Purchase Plan (Japan) We have audited the accompanying statements of net assets available for plan benefits of the Employee Stock Purchase Plan (Japan) (the "Plan") as of June 30, 2012 and 2011, and the related statements of changes in net assets available for plan benefits for the three years ended June 30, 2012, 2011 and 2010.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of June 30, 2012 and 2011 and the changes in net assets available for plan benefits for the periods ended June 30, 2012, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.Our audits also comprehended the translation of Japanese Yen amounts into U.S. Dollar amounts and, in our opinion; such translation has been made in conformity with the basis stated in Note 12.The translation of the financial statement amounts into U.S. Dollars has been made solely for the convenience of the readers of these financial statements. /s/ Navarro Amper & Co. Navarro Amper & Co. Taguig City, Philippines September 24, 2012 -1- EMPLOYEE STOCK PURCHASE PLAN (JAPAN) STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS AS OF JUNE 30, 2 Japanese Yen U.S. Dollars ASSETS, At fair value: Cash
